683 So.2d 1220 (1996)
STATE of Louisiana
v.
Anthony BASTIAN.
No. 96-KK-2453.
Supreme Court of Louisiana.
December 13, 1996.
PER CURIAM.
Defendant was convicted of one count of forgery. He was adjudicated a third felony offender. The trial judge sentenced defendant to six years at hard labor, below the mandated sentence of life imprisonment for a third felony offender whose prior convictions include a crime of violence under La.R.S. 15:529.1. The court of appeal denied writs. The state now seeks review in this court.
Louisiana's judiciary maintains the distinct responsibility of reviewing sentences imposed in criminal cases for constitutional excessiveness. State v. Sepulvado, 367 So.2d 762 (La. 1979). However, in order to find the punishment mandated by La.R.S. 15:529.1 excessive, the trial judge must find that the sentence makes no measurable contribution to the acceptable goals of punishment or that the sentence amounts to nothing more than the purposeful imposition of pain and suffering and is grossly out of proportion to the severity of the crime. State v. Dorthey, 623 So.2d 1276 (La.1993).
Although the trial judge gave reasons for finding the statutorily mandated sentence to be constitutionally excessive, he failed to justify his reduction of the sentence from the statutorily mandated sentence of life imprisonment down to six years. Accordingly, the judgment of the trial court is vacated and the case is remanded to the trial court to justify its deviation from the constitutionally mandated sentence in this case and to render the maximum sentence that is not constitutionally excessive.
CALOGERO, J., concurs.
LEMMON, J., would deny the writ.
JOHNSON, J., not on panel.